Opinion by
Orlady, J.,
Samuel Thomas was duly elected treasurer of the plaintiff association, to serve until the last day of January, A. D. 1892, and on January 1, 1891, in compliance with the rules of the association, he executed and delivered a bond in the sum of $2,000 with the conditions, “ that for and during the above mentioned term of office, and for and during any one or more subsequent terms for which he may be hereafter elected treasurer .... and until he shall deliver all the property which he may have received as such treasurer .... he shall pay and deliver over to his successor in office- .... all such balance, or sumSi of money, goods and chattels which shall appear to be in his hands and due from him to the said camp,” etc. Joseph Thomas and Jere Fessler, the other defendants, signed the bond as sureties.
On January 19, 1894, the books of the treasurer showed a balance in the treasury of $677.07, and suit was brought to recover this amount. The defense of the sureties was that about April 1, 1890, S. P. Thomas, who was then and for many years prior thereto had been treasurer of the association, borrowed from it $600 of the money then in his hands as treasurer, on which he was to pay interest at five per cent.. This important fact was denied, and there was no minute or conclusive written evidence of any such arrangement. In affirming' the defendant’s first point the court fully guarded the rights of the sureties, and in striking from the verdict the sum *455of $112.50 they receive credit for the interest that was paid by the treasurer. The theory of the sureties was not adopted by the jury, and the verdict is in exact accord with the entry made by the treasurer in his own books.
The judgment is affirmed.